Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kiyoshi in U.S. Patent No. 4,803,326 has a guide roller of interest (element 18). Truty in U.S. Patent No. 5,319,175 has an electrical contact (element 12) that guides the wire. None of the references of record, discloses or suggests, alone or in combination, “A  wire guide device of a wire electrical discharge machine, comprising:  …. the second wire guide roller having an end face in an axial direction provided to face an end face of the first wire guide roller in the axial direction, wherein the first wire guide roller and the second wire guide roller each have a conical surface with which a wire electrode is in contact.”.  Dependent claims 2-16 are allowable for at least the same reason as claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761